 

 

Case 2:20-cr-00149-KSH Document5 Filed 02/11/20 Page 1 of 9 PagelD: 17

U.S. Department of Justice

 

United States Attorney
District of New Jersey

 

970 Broad Street, 7* floor 973-645-2700
Newark, New Jersey 07102

August 21, 2019 |

Thomas Ambrosio, Esq.

750 Valley Brook Avenue
Lyndhurst, NJ 07071

Re: Plea Agreement with JAMESON CUESTA

Dear Mr. Ambrosio:

This letter sets forth the plea agreement between your client, JAMESON
CUESTA, and the United States Attorney for the District of New Jersey (“this Office”).

Charge

Conditioned on the understandings specified below, this Office will accept a
guilty plea from JAMESON CUESTA to an Information, which charges him with knowingly and
intentionally conspiring and agreeing with others to effect transactions with one or more access
devices issued to other persons, namely, credit cards, with intent to defraud, to receive payment
and things of value aggregating to $1,000 and more during a one-year period, in a manner
affecting interstate commerce, contrary to Title 18, United States Code, Section 1029(a)(5), in
violation of Title 18, United States Code, Section 1029(b)(2). If JAMESON CUESTA enters a
guilty plea and is sentenced on this charge, and otherwise fully complies with all of the terms of
this agreement, this Office will not initiate any further criminal charges against JAMESON
CUESTA for conspiring to commit access device fraud between in or about October 2017 and in
or about December 2018. However, in the event that a guilty plea in this matter is not entered for
any reason or the judgment of conviction entered as a result of this guilty plea does not remain in
full force and effect, JAMESON CUESTA agrees that any dismissed charges and any other
charges that are not time-barred by the applicable statute of limitations on the date that this
agreement is signed by JAMESON CUESTA may be commenced against him, notwithstanding
the expiration of the limitations period after JAMESON CUESTA signs the agreement.
Case 2:20-cr-00149-KSH Document5 Filed 02/11/20 Page 2 of 9 PagelD: 18

Sentencing

The violation of 18 U.S.C. § 1029(b)(2) charged in the Information to which
JAMESON CUESTA agrees to plead guilty carries a statutory maximum prison sentence of 7.5
years and a statutory maximum fine equal to the greatest of: (1) $250,000;
(2) twice the gross amount of any pecuniary gain that any persons derived from the offense; or
(3) twice the gross amount of any pecuniary loss sustained by any victims of the offense. A fine
imposed by the sentencing judge may be subject to the payment of interest.

The sentence to be imposed upon JAMESON CUESTA is within the sole
discretion of the sentencing judge, subject to the provisions of the Sentencing Reform Act, 18
U.S.C. §§ 3551-3742, and the sentencing judge’s consideration of the United States Sentencing
Guidelines. The United States Sentencing Guidelines are advisory, not mandatory. The
sentencing judge may impose any reasonable sentence up to and including the statutory
maximum term of imprisonment and the maximum statutory fine. This Office cannot and does
not make any representations or promises as to what guideline range may be found by the
sentencing judge, or as to what sentence JAMESON CUESTA ultimately will receive.

Further, in addition to imposing any other penalty on JAMESON CUESTA, the
sentencing judge: (1) will order JAMESON CUESTA to pay an assessment of $100 pursuant to
18 U.S.C. § 3013, which assessment must be paid by the date of sentencing; (2) may order
JAMESON CUESTA to pay restitution pursuant to 18 U.S.C. §§ 3663 et seq.; and (3) may order
JAMESON CUESTA, pursuant to 18 U.S.C. § 3555, to give notice to any victims of his offense.

Pursuant to 18 U.S.C. § 3583, the sentencing judge may require JAMESON
CUESTA to serve a term of supervised release of not more than three years, which term will
begin at the expiration of any term of imprisonment imposed. Should JAMESON CUESTA be
placed on a term of supervised release and subsequently violate any of the conditions of
supervised release before the expiration of its term, JAMESON CUESTA may be sentenced to
not more than two years’ imprisonment in addition to any prison term previously imposed,
regardless of the statutory maximum term of imprisonment set forth above and without credit for
time previously served on post-release supervision, and may be sentenced to an additional term
of supervised release.

Rights of This Office Regarding Sentencing

Except as otherwise provided in this agreement, this Office reserves its right to
take any position with respect to the appropriate sentence to be imposed on JAMESON
CUESTA by the sentencing judge, to correct any misstatements relating to the sentencing
proceedings, and to provide the sentencing judge and the United States Probation Office all law
and information relevant to sentencing, favorable or otherwise. In addition, this Office may
inform the sentencing judge and the United States Probation Office of: (1) this agreement; and
(2) the full nature and extent of JAMESON CUESTA’s activities and relevant conduct with
respect to this case.
 

Case 2:20-cr-00149-KSH Document5 Filed 02/11/20 Page 3 of 9 PagelD: 19

Stipulations

This Office and JAMESON CUESTA agree to stipulate at sentencing to the
statements set forth in the attached Schedule A, which hereby is made a part of this plea
agreement. This agreement to stipulate, however, cannot and does not bind the sentencing judge,
who may make independent factual findings and may reject any or all of the stipulations entered
into by the parties. To the extent that the parties do not stipulate to a particular fact or legal
conclusion, each reserves the right to argue the existence of and the effect of any such fact or
conclusion upon the sentence. Moreover, this agreement to stipulate on the part of this Office is
based on the information and evidence that this Office possesses as of the date of this agreement.
Thus, if this Office obtains or receives additional evidence or information prior to sentencing that
it determines to be credible and to be materially in conflict with any stipulation in the attached
Schedule A, this Office shall not be bound by any such stipulation. A determination that any
stipulation is not binding shall not release either this Office or JAMESON CUESTA from any
other portion of this agreement, including any other stipulation. If the sentencing court rejects a
stipulation, both parties reserve the right to argue on appeal or at post-sentence proceedings that
the sentencing court was within its discretion and authority to do so. These stipulations do not
restrict this Office’s right to respond to questions from the Court and to correct misinformation
that has been provided to the Court.

Waiver of Appeal and Post-Sentencing Rights

As set forth in Schedule A, this Office and JAMESON CUESTA waive certain
rights to file an appeal, collateral attack, writ, or motion after sentencing, including, but not
limited to, an appeal under 18 U.S.C. § 3742 or a motion under 28 U.S.C. § 2255.

Forfeiture

As part of his acceptance of responsibility, and pursuant to 18 U.S.C.
§ 982(a)(2)(B), 18 U.S.C. §§ 1029(c)(1})(C) and (c)(2), and 28 U.S.C. § 2461(c), JAMESON
CUESTA agrees to forfeit to the United States all of his right, title, and interest in any property,
real or personal, which constitutes or is derived from proceeds JAMESON CUESTA obtained
that are traceable to the offense charged in the Information. JAMESON CUESTA further agrees
that the value of such property was $2,797; that one or more of the conditions set forth in 21
U.S.C. § 853(p) exists; and that the United States is therefore entitled to forfeit substitute assets
equal to the value of the proceeds obtained by JAMESON CUESTA, in an amount not to exceed
$2,797 (the “Forfeiture Amount”). JAMESON CUESTA consents to the entry of an order
requiring him to pay the Forfeiture Amount, in the manner described below (the “Order”), and
that the Order will be final as to JAMESON CUESTA prior to sentencing, pursuant to Rule
32.2(b)(4) of the Federal Rules of Criminal Procedure, and which may be satisfied in whole or in
part with substitute assets. JAMESON CUESTA further agrees that upon entry of the Order, this
Office is authorized to conduct any discovery needed to identify, locate, or dispose of property
sufficient to pay the Forfeiture Amount in full or in connection with any petitions filed with

3
Case 2:20-cr-00149-KSH Document5 Filed 02/11/20 Page 4 of 9 PagelD: 20

regard to proceeds or substitute assets, including depositions, interrogatories, and requests for
production of documents, and the issuance of subpoenas.

All payments made in full or partial satisfaction of the Forfeiture Amount shall be
made by postal money order, bank, or certified check, made payable in this instance to the
United States Marshals Service, indicating JAMESON CUESTA’s name and case number on the
face of the check; and shall be delivered by mail to the United States Attorney’s Office, District
of New Jersey, Attn: Asset Forfeiture and Money Laundering Unit, 970 Broad Street, 7th Floor,
Newark, New Jersey 07102.

JAMESON CUESTA waives the requirements of Rules 32.2 and 43(a) of the
Federal Rules of Criminal Procedure regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in
the judgment. JAMESON CUESTA understands that criminal forfeiture is part of the sentence
that may be imposed in this case and waives any failure by the court to advise him of this
pursuant to Rule 11(b)(1)(J) of the Federal Rules of Criminal Procedure at the guilty plea
proceeding. JAMESON CUESTA waives any and all constitutional, statutory, and other
challenges to the forfeiture on any and all grounds, including that the forfeiture constitutes an
excessive fine or punishment under the Eighth Amendment. It is further understood that any
forfeiture of JAMESON CUESTA’s assets shall not be treated as satisfaction of any fine,
restitution, cost of imprisonment, or any other penalty the Court may impose upon him in
addition to forfeiture.

JAMESON CUESTA further agrees that not later than the date he enters his plea
of guilty he will provide a complete and accurate Financial Disclosure Statement on the form
provided by this Office. If JAMESON CUESTA fails to provide a complete and accurate
Financial Disclosure Statement by the date he enters his plea of guilty, or if this Office
determines that JAMESON CUESTA has intentionally failed to disclose assets on his Financial
Disclosure Statement, JAMESON CUESTA agrees that that failure constitutes a material breach
of this agreement, and this Office reserves the right, regardless of any agreement or stipulation
that might otherwise apply, to oppose any downward adjustment for acceptance of responsibility
pursuant to U.S.S.G. § 3E1.1, and to seek leave of the Court to withdraw from this agreement or
seek other relief.

Immigration Consequences

JAMESON CUESTA understands that, if he is not a citizen of the United States,
his guilty plea to the charged offense may result in his being subject to immigration proceedings
and removed from the United States by making him deportable, excludable, or inadmissible, or
ending his naturalization. JAMESON CUESTA understands that the immigration consequences
of this plea will be imposed in a separate proceeding before the immigration authorities.
JAMESON CUESTA wants and agrees to plead guilty to the charged offense regardless of any
immigration consequences of this plea, even if this plea will cause his removal from the United
States. JAMESON CUESTA understands that he is bound by this guilty plea regardless of any

4
 

Case 2:20-cr-00149-KSH Document5 Filed 02/11/20 Page 5 of 9 PagelD: 21

immigration consequences of the plea. Accordingly, JAMESON CUESTA waives any and all
challenges to his guilty plea and to his sentence based on any immigration consequences, and
agrees not to seek to withdraw his guilty plea, or to file a direct appeal or any kind of collateral
attack challenging his guilty plea, conviction, or sentence, based on any immigration
consequences of his guilty plea.

Other Provisions

This agreement is limited to the United States Attorney’s Office for the District of
New Jersey and cannot bind other federal, state, or local authorities. However, this Office will
bring this agreement to the attention of other prosecuting offices, if requested to do so.

This agreement was reached without regard to any civil or administrative matters
that may be pending or commenced in the future against JAMESON CUESTA. This agreement
does not prohibit the United States, any agency thereof (including the Internal Revenue Service),
or any third party from initiating or prosecuting any civil or administrative proceeding against
JAMESON CUESTA.

No provision of this agreement shall preclude JAMESON CUESTA from
pursuing in an appropriate forum, when permitted by law, an appeal, collateral attack, writ, or
motion claiming that JAMESON CUESTA received constitutionally ineffective assistance of

counsel.
Case 2:20-cr-00149-KSH Document5 Filed 02/11/20 Page 6 of 9 PagelD: 22

No Other Promises

This agreement constitutes the plea agreement between JAMESON CUESTA and
this Office and supersedes any previous agreements between them. No additional promises,
agreements, or conditions will be made unless set forth in writing and signed by the parties.

APPROVED:

a wt 2”
Ar ee
SA Ee fl
c GCL

C-

y aL 7 Oe :
LEE M. CORTES, JR. 2%
Deputy Chief, Special Prosecutions Division

Very truly yours,

CRAIG CARPENITO
United States Attorney

By: TAZNEEN SHAHABUDDIN
Assistant U.S. Attorney
Case 2:20-cr-00149-KSH Document5 Filed 02/11/20 Page 7 of 9 PagelD: 23

I have received this letter from my attorney, Thomas Ambrosio, Esq. | have read
it. My attorney and I have discussed it and all of its provisions, including those addressing the
charge, sentencing, forfeiture, stipulations, waiver, and immigration consequences. | understand
this letter fully. I hereby accept its terms and conditions and acknowledge that it constitutes the
plea agreement between the parties. ] understand that no additional promises, agreements, or
conditions have been made or will be made unless set forth in writing and signed by the parties. |
want to plead guilty pursuant to this plea agreement.

AGREED AND ACCEPTED:

 

 

S30 ae pate: | ()/ 9] |
Se lh

I have discussed with my client this plea agreement and all of its provisions,
including those addressing the charge, sentencing, forfeiture, stipulations, waiver, and
immigrati sequences. My client understands this plea agreement fully and wants to plead
ilty pursuant to it.

     

Date: } © (e [U4

 

Thomas Ambrosio, Esq.
Case 2:20-cr-00149-KSH Document 5 Filed 02/11/20 Page 8 of 9 PagelD: 24

Plea Agreement with JAMESON CUESTA
Schedule A

1. This Office and JAMESON CUESTA recognize that the United States Sentencing
Guidelines are not binding upon the Court. This Office and JAMESON CUESTA nevertheless
agree to the stipulations set forth herein.

2. The version of the United States Sentencing Guidelines, effective November 1,
2018, applies in this case.

3: The applicable guideline is U.S.S.G. § 2B1.1. This guideline carries a Base
Offense Level of 6. See U.S.S.G. § 2B1.1(a)(2).

4, Specific Offense Characteristic U.S.S.G. § 2B1.1(b)(1)(C) applies because the
relevant loss amount is more than $15,000 but not more than $40,000. The offense level is
therefore increased by 4 levels.

5. The Adjusted Base Offense Level for Count One is therefore 10.

6, As of the date of this letter, JAMESON CUESTA has demonstrated a recognition
and affirmative acceptance of personal responsibility for the offense charged. Therefore, a
downward adjustment of 2 levels for acceptance of responsibility is appropriate if JAMESON
CUESTA’s acceptance of responsibility continues through the date of sentencing. See US.S.G.
§ 3E1.1(a).

7, In accordance with the above, the parties agree that the total Guidelines offense
level applicable to JAMESON CUESTA will be 8 (“the agreed total guidelines offense level”).

8. Pursuant to Title 18, United States Code, Section 3553(a), JAMESON CUESTA
reserves the right to move for a downward variance. This Office reserves the right to oppose
such a motion. The parties agree not to seek or argue for any upward or downward departure,
adjustment, or variance not set forth herein.

9. JAMESON CUESTA knows that he has and, except as noted below in this
paragraph, voluntarily waives, the right to file any appeal, any collateral attack, or any other writ
or motion, including, but not limited to, any appeal under 18 U.S.C. § 3742 or a motion under 18
U.S.C. § 2255, which challenges the sentence imposed by the sentencing court if that sentence
falls within or below the Guidelines range that results from the agreed total Guidelines offense
level of 8. This Office will not file any appeal, motions or writ which challenges the sentence
imposed by the sentencing court if that sentence falls within or above the Guidelines range that
results from the agreed total Guidelines offense level of 8. The parties reserve any right they may
have under 18 U.S.C. § 3742 to appeal the sentencing court’s determination of the criminal
history category. The provisions of this paragraph are binding on the parties even if the Court

8
Case 2:20-cr-00149-KSH Document 5 Filed 02/11/20 Page 9 of 9 PagelD: 25-

employs a Guidelines analysis different from that stipulated to herein. Furthermore, if the
sentencing court accepts a stipulation, both parties waive the right to file an appeal, collateral
attack, writ, or motion claiming that the sentencing court erred in doing so.

10. _ Both parties reserve the right to oppose or move to dismiss any appeal, collateral
attack, writ, or motion barred by the preceding paragraph and to file or to oppose any appeal,
collateral attack, writ or motions not barred by the preceding paragraph.
